OPINION OF THE COURT
Ross, J.
The appeal now before this court, presents the question of when error, seemingly harmless, becomes prejudicial so as to deprive appellant of a fair trial? In this case, appellant’s guilt was established by overwhelming evidence, and if this case had been tried without the numerous errors, hereinafter discussed, appellant’s conviction would *240have been readily affirmed. However, the cumulative effect of these several errors denied appellant a fair trial.
To begin, an examination of the facts is appropriate.
In the afternoon of February 2, 1979, Police Officers Charles Barberier and Matthew Carr were on anticrime patrol on the upper eastside of Manhattan. At approximately 3:40 p.m. the officers were traveling in their unmarked vehicle in a westerly direction on East 83rd Street, when they observed defendant and codefendant, Gregory Simmons, emerge from the five-story residential building located at 242 East 83rd Street. As the duo exited the building, the officers saw that defendant was carrying a 19-inch television, which was not covered or encased in any manner, and. a white plastic bag, which upon subsequent investigation was found to contain two portable radios and two cameras. Simmons was observed to be carrying a dark plastic case which looked as though it housed a typewriter. Once on the street, defendant and his accomplice continuously glanced up and down and then headed eastward towards Second Avenue at a “very rapid pace”.
These officers were aware that the area in which they were patrolling had a high rate of burglaries and decided to investigate. Officer Barberier exited the patrol car and followed the two on foot while Officer Carr continued to drive around the block. Upon reaching Second Avenue, the two suspects turned right. Upon arriving at the intersection of 83rd Street and Second Avenue, Officer Barberier saw the two standing in the street next to a stopped taxicab, the rear door to which was open. As the officer approached, he noticed that the merchandise, which the two had been carrying, was now located in the street near the curb. The white plastic bag was open, the officer looked in and saw several cameras and radios. He identified himself as a police officer and displayed his shield. In response to several questions, the defendants stated that the property belonged to them, that they had purchased the goods uptown but did not have any receipts for them. The officer next inquired as to defendants’ whereabouts prior to this stop. One of them answered that they had just exited from a bus. The officer continued and asked whether they had just come from a building on 83rd Street. They *241answered, “No”. Knowing this to be untrue, the officer unholstered his weapon and placed the defendants under arrest for possession of stolen property.
The defendants were ushered into a nearby building and the facts of the arrest were then communicated to Officer Carr. Shortly thereafter, .Carr arrived and searched the defendants. This search revealed that defendant possessed a screwdriver and some loose change. Simmons possessed a pocket calculator and several dollars. The defendants were then placed in the officers’ vehicle and all returned to 242 East 83rd Street.
Once at that location both defendants were given the appropriate preinterrogation warnings. Thereafter, Officer Barberier entered the subject building in order to determine where the defendants obtained the property. After searching the entire building, this officer could not find any visible signs of a forced entry and returned to the street where the defendants were being guarded. Appellant was questioned first. He was unco-operative and was returned to the police car. Simmons was then questioned. In the vestibule of the building this appellant stated that he was unemployed, in need of money, that they had taken the merchandise “from the top floor apartment in the rear” and that “the door was open”. Officer Barberier once again went to this apartment (5-C), and found that the door was locked. He then proceeded to the roof of the building and climbed down the fire escape. He noticed that the double-hung window to Apartment No. 5-C was partially opened. A metal gate, which was drawn across the interior of this window, was bent inward at the bottom. The officer was able to enter the apartment through this aperture. Once inside, he noticed that the apartment was ransacked. Officer Barberier found a telephone bill addressed to Regina McNamara, who was the lessee of the apartment. After leaving a note advising the tenant to call the precinct, the officer departed. Several days later the owner of the property identified the merchandise, which the defendants had in their possession when arrested, as belonging to her.
Appellant testified that on the day of this incident he and his wife had been present at a Family Court hearing. Simmons had accompanied them to the hearing. At ap*242proximately 2:00 p.m., the three left the court and headed toward the Lexington Avenue subway. On the way to the subway, defendant and his wife engaged in an argument, which continued after they had boarded the uptown local. The argument became more heated and, at the behest of Simmons, the two men got off the subway at the nearest stop — 77th Street. Appellant’s wife continued her uptown trip. Once on Lexington Avenue, the two men walked north to 83rd Street and then easterly on this street to Second Avenue. Appellant asserted that neither he nor his companion entered the building located at 242 East 83rd Street. In addition, they were together at all times and never left each other’s sight.
The appellant maintained that at Second Avenue they turned right, whereupon appellant decided to locate his wife in order to amicably settle their differences. They were in the process of entering a cab when they were approached by an individual, who did not identify himself as a police officer, but who merely lifted up his shirt and displayed a revolver. Appellant thought it best to answer the inquiries made by this individual, who later was identified as Officer Barberier. The officer asked if the nearby merchandise belonged to them. They answered no, and now, for the first time, noticed that there was a television set, a typewriter and a white plastic bag located approximately 10 to 15 feet behind them on the sidewalk. In response to the further questioning by this officer, appellant stated that he and codefendant Simmons had just gotten off the subway and had not exited from any nearby building. Appellant testified that during the ensuing search, Officer Carr discovered $5 and some change in defendant’s pocket. Also, the screwdriver, which was allegedly found in appellant’s pocket, was actually discovered by Carr lying on the vestibule floor of the building where the search was conducted. The remainder of appellant’s testimony was consistent with the prior account given by the police officers and need not be repeated.
The evidence was certainly sufficient for a jury to convict appellant of the crime of burglary in the third degree; the crime which this jury did find appellant guilty beyond a reasonable doubt. However, on appeal, appellant urges *243that this trial was so tainted with error that the judgment should be set aside. We agree.
The role of a prosecuting attorney during the course of a criminal trial, has recently been described as a “sensitive” one (People v Galloway, 54 NY2d 396, 399). Indeed, this court, in echoing past determinations, has stated that: “ ‘a prosecutor is a quasi-judicial officer, who represents the People of the State, and is presumed to act impartially, solely in the interests of justice’ * * * ‘and his primary duty is to see that justice is done and the rights of all — defendants included — are safeguarded. There is a positive obligation on his part to see that a trial is fairly conducted * * * He should be as zealous in protecting the record against reversible error as he is to present his case as forcibly as possible.’ ” (People v Cavallerio, 71 AD2d 338, 343.) With these tenets in mind, a majority of this court has concluded that the cumulative effects of the errors committed by the prosecutrix served to deprive appellant of a fair trial.
On the day before appellant’s trial commenced, a Sandoval hearing was held. At this hearing, appellant’s counsel moved to preclude the use of any of appellánt’s prior convictions. The court granted this motion in its entirety, noting that the prime reason for this decision was the similarity between the crime for which appellant was to stand trial and his past transgressions. The court specifically noted that prejudicial effect of any impeachment testimony would far outweigh the probative value of the evidence on the issue of credibility. Despite this ruling, the Assistant District Attorney, during her cross-examination of appellant, began questioning him concerning his prior use of aliases and using variations of his surname. Although defense counsel did not object to this line of questioning at trial, nor was an objection raised to other errors discussed infra, we have decided to consider these several errors, “[a]s a matter of discretion in the interest of justice” (CPL 470.15, subd 3, par [c]). In the setting in which these questions were asked, the obvious intent was to portray to the jury that appellant had some prior involvement with law enforcement authorities. Where the People have been completely precluded from inquiring into appellant’s prior *244bad acts and where the identification of appellant is not in issue, the tactic employed by this Assistant District Attorney can only be viewed as a vain attempt to avoid the consequences of the prior ruling and should be strongly condemned. (People v Davis, 63 AD2d 948.)
Immediately after the prosecuting attorney completed her inquiry into this area, she next delved into appellant’s employment record. During the course thereof, this questioning occurred:
“Q. Mr. Dowdell, have you ever used narcotics yourself?
“A. No.
“Q. Have you ever been certified as a narcotics addict?
“A. No.
“Q. You are testifying that you never used either heroin or cocaine?
“A. No.”
The effect of this probing was to call to the attention of the jury that this appellant was, in some manner, involved with drugs. Once this element of a person’s background is injected as an issue, jurors could then reasonably equate this practice with some form of criminal involvement. Daily accounts in newspapers, periodicals and on television, remind us of the pervasiveness of drugs in our society. Chief Judge Cooke recently noted that in the past several years, we have witnessed “a virtual explosion in drug trafficking”. (People v McRay, 51 NY2d 594, 602-603.) In addition, the Congress of the United States in enacting a long-range plan to combat drug abuse found that: “Drug abuse is rapidly increasing in the United States and now afflicts urban, suburban, and rural areas of the Nation * * * Drug abuse, especially heroin addiction, substantially contributes to crime.” (US Code, tit 21, § 1101, subds [1], [3].) To a reasonable person, the words cocaine and heroin have become synonymous with crime. Once the prosecuting attorney began this questioning, she was, for a second time, attempting to circumvent the Sandoval proscription.
When the prosecutrix asked appellant whether he had ever been certified as a narcotic addict, this question, innocuous as it may seem, violated the confidentiality *245assured drug dependent persons pursuant to the Mental Hygiene Law. At the time of this trial, the applicable statute (Mental Hygiene Law, § 23.05) provided that: “The certification of a drug dependent person to the care and custody of the office [of Mental Hygiene] * * * shall not forfeit or abridge any of the rights of any such drug dependent person as a citizen of the United States or of the state of New York * * * nor shall the facts or proceedings relating to the admission, certification, or treatment of any such drug dependent person be used against him in any proceeding in any court, other than a proceeding pursuant to the provisions of this article.” The prosecuting attorney knew, even before commencing this questioning, that appellant was certified as a narcotics addict several years earlier. Her use of this evidence was contrary to the dictates of the Mental Hygiene Law which prohibited any inquiry into appellant’s certification except where the questioning was done in a proceeding directly related to appellant’s status or treatment. Surely appellant’s criminal trial for burglary cannot fit into such a narrow exception. This cross-examination went beyond the bounds of fair play and was error..
In all criminal trials the Sixth Amendment guarantees that the defendant shall have the right “to be confronted with the witnesses against him”. This right of confrontation was not afforded this appellant. During the course of the underlying investigation, codefendant Simmons admitted to the police that the two stole the articles from Apartment No. 5-C. This confession was redacted to delete any reference to appellant. Codefendant Simmons did not testify. However, the witnesses for the People testified as to this confession. As indicated, although the testimony of the police officers only referred to the codefendant, the trial presentation was such that the attempted redaction was meaningless. The effect of this was to deprive appellant of his constitutional right to confront his accusers. It cannot be said that, under the facts of this case, the likelihood of prejudice to appellant was negligible. Throughout this trial, the witnesses for the People testified that Dowdell and Simmons came out of the building together carrying the stolen merchandise. They then proceeded to Second *246Avenue where they had stopped a taxicab. Both were simultaneously arrested, then searched and together they were transported back to the building, where they had exited. Then there is appellant’s testimony in which he states that the two spent the day together and once off the subway, never left each other’s sight and never entered the subject building. It is evident that the evidence, as presented by the People, inextricably linked these two in this criminal endeavor. The officers’ testimony that the codefendant admitted that only he took the property pales in comparison to the testimony that appellant and'codefendant were acting in concert throughout. The Bruton rule (see Bruton v United States, 391 US 123), “is designed to prevent conviction of a defendant based in part on the jury’s knowledge of a codefendant’s inculpatory confession — evidence which may weigh heavily in the mind of the jurors despite its legal inadmissibility against defendant”. (People v Safian, 46 NY2d 181, 189.) The probability that this confession weighed heavily in the People’s favor, at least in the minds of the jury, is great and should not have been utilized at this trial. Its use deprived appellant of his Sixth Amendment rights and constituted error.
And, the error in admitting this confession was further compounded by the prosecutrix’ erroneous and prejudicial reference to it upon her summation. She stated: “It [the confession] is very important. Again it confirms the credibility of the police officers. In addition, it changes the case. Instead of having the evidence of having a burglarized apartment and recent exclusive possession of the fruits of the crime, you now have the defendant’s own statement, the statement is sufficient to convict both defendants in view of all the other evidence.” (Emphasis supplied.) Later, this Assistant District Attorney stated that “defendants admit to having been in the apartment.” These statements had only one possible effect, to highlight to the jury the importance of this confession and to inform this panel that the confession could be used against the appellant when, in fact, it could not be so utilized. By calling the jury’s attention to the confession in this manner, the prosecuting attorney erroneously and improperly nullified the prior attempt at redaction. The jury was thus encouraged to use *247the codefendant’s confession in determining the guilt or innocence of appellant in a situation where the confession was not to be used against him at all. The Bruton problem was intensified because defense counsel had no further opportunity to rebut this highly prejudicial assertion.
Other errors are evident in the Assistant District Attorney’s summation, all requiring further comment. The recurrent theme in this summation was an attack of defendant’s credibility. At the outset of her summation, the Assistant District Attorney clearly established the line of demarcation for the jurors. She stated: “[T]he issue in this case is very simply, one of credibility. Are you going to believe the Police Officers, or are you going to believe the Defendant Dowdell’s account of how this incident occurred.” From this jumping off point, the prosecutrix, rather than confining herself to the facts of the case and commenting fairly thereon, resorted to characterizing the defendant as a liar. This practice has been condemned (People v Ortiz, 51 AD2d 710), and in the interests of presenting a balanced view of this evidence, prosecuting attorneys should steadfastly avoid this tactic. In any event, the assistant initially informed the jury that appellant had an interest in the outcome of this case and because of this, “he has a definite motive to lie”. From this point, the prosecutrix detailed the occasions when appellant lied to the jury. For example, she stated that appellant lied about his drug usage; he denied being a certified narcotics addict; he lied about narcotics usage; he lied about the amount of money found on him and he lied about his state of health. The prosecutrix made no attempt to convey this thought in an alternative form of speech, so as to temper her remarks. She pointedly argued, “the point is that he lies * * * Once he makes a lie, it’s hard to keep up with that lie, it keeps tripping him up.” Not bothering to stop here, the prosecuting attorney also pointed out that defendant lied to the jury. “[H]e lied to you on the stand. Didn’t bother him. Why should it bother him, he has a lot at stake here. He has a motive to lie.” The prosecutrix held nothing back in order to portray appellant in this light. This theory expanded with each verbal passage and was improper from its inception.
*248In comparing the testimony of appellant with that of the police officers, the prosecutrix vouched for the credibility of the officers by stating that they have no motive to lie; that they have been honest and consistent; that they did an outstanding, beautiful job.
Each of the afore-mentioned errors was, in all likelihood, harmless, especially in light of the overwhelming evidence against appellant and would not normally warrant this court’s intervention on the interests of justice basis. However, the harmless error analysis is not unlimited. We cannot ignore the numerous errors that occurred at this trial and still label them “harmless”. Ultimately, sufficient harmless errors must be deemed “harmful”. This court is of the opinion that such a point has been reached and surpassed in this case. The cumulative effect of these errors was to effectively deny defendant a fair trial.
Accordingly, the judgment of the Supreme Court, New York County (McCooe, J.), rendered on December 18, 1979, convicting appellant after trial by jury, of burglary in the third degree and imposing a sentence of 3 to 6 years’ imprisonment, should be reversed, on the law and as a matter of discretion in the interest of justice, and the case remanded for a new trial.